—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered November 7, 1984, convicting him of rape in the first degree, robbery in the first degree and sexual abuse in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We do not agree with the defendant’s contention that he was deprived of a fair trial by the complainant’s inadvertent mention of looking at "pictures”. The court’s prompt and complete instruction to the jury to disregard the testimony was sufficient to cure the error (see, e.g., People v Berg, 59 NY2d 294, 299-300), particularly in view of the complainant’s unequivocal identification of the defendant as her attacker.
We find the defendant’s remaining contention to be without merit. Bracken, J. P., Kunzeman, Spatt and Harwood, JJ., concur.